Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by NYSE Euronext, Inc. Pursuant to Rule 425 under the Securities Act of 1933, as amended Subject Companies: NYSE Group, Inc. (Commission File No. 001-32829) Euronext N.V. January 19, 2007 NYSE Euronext, Inc. issues a press release announcing the clearing decision by the AMF on the combined offer for the shares of Euronext N.V. and the visa issued by the AMF on the French offer prospectus PARIS, January 19  NYSE Euronext, Inc., a wholly owned subsidiary of NYSE Group, Inc., issues the attached press release (in French and English) announcing that, pursuant to Article L. 621-8 of the French Monetary and Financial Code and to Article 231-23 of its General Regulations, the Autorité des marches financiers (the AMF) has, in accordance with its clearance decision (décision de conformité) on the offer dated January 18, 2007, issued visa no. 07-018 dated January 18, 2007 on the French offer prospectus. * * * Cautionary Note Regarding Forward-Looking Statements Information set forth in this document contains forward-looking statements, which involve a number of risks and uncertainties. NYSE Group, Inc. (NYSE Group), Euronext N.V. (Euronext) and NYSE Euronext, Inc. (NYSE Euronext) caution readers that any forward-looking information is not a guarantee of future performance and that actual results could differ materially from those contained in the forward-looking information. Such forward-looking statements include, but are not limited to, statements about the benefits of the business combination transaction involving NYSE Group and Euronext, including estimated revenue and cost synergies, NYSE Euronexts plans, objectives, expectations and intentions and other statements that are not historical facts. Additional risks and factors are identified in NYSE Groups and NYSE Euronexts filings with the U.S. Securities Exchange Commission (the SEC), including NYSE Groups Annual Report on Form 10-K for the fiscal year ending December 31, 2005 and NYSE Euronexts Registration Statement on Form S-4 (File No. 333-137506), which are available on NYSE Groups website at http://www.nyse.com and the SECs website at SEC's Web site at www.sec.gov., and in Euronexts filings with the Autoriteit Financiële Markten (Authority for the Financial Markets) in The Netherlands, including its annual report and registration document for 2005, which is available on Euronexts website at http://www.euronext.com. The parties undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. Additional Information About the Pending Transaction In connection with the proposed business combination transaction between NYSE Group and Euronext, a newly formed holding company, NYSE Euronext, has filed with the SEC a Registration Statement on Form S-4 (File No. 333-137506) (the S-4) that includes a proxy statement of NYSE Group, a shareholder circular of Euronext, and an exchange offer prospectus, each of which constitutes a prospectus of NYSE Euronext. The parties have filed other publicly available relevant documents concerning the proposed transaction with the SEC. The SEC declared the S-4 effective on November 27, 2006. NYSE GROUP STOCKHOLDERS AND EURONEXT SHAREHOLDERS ARE URGED TO READ THE FINAL PROXY STATEMENT/PROSPECTUS, SHAREHOLDER CIRCULAR/PROSPECTUS AND EXCHANGE OFFER PROSPECTUS REGARDING THE PROPOSED BUSINESS COMBINATION TRANSACTION, BECAUSE THEY CONTAIN IMPORTANT INFORMATION. You may obtain a free copy of the S-4, the final proxy statement/prospectus, the final shareholder circular prospectus, and, if and when such document becomes available, exchange offer prospectus and other related documents filed by NYSE Group and NYSE Euronext with the SEC at the SECs Web site at www.sec.gov. The final proxy statement/prospectus, shareholder circular/prospectus and, if and when it becomes available, exchange offer prospectus and the other documents may also be obtained for free by accessing NYSE Groups Web site at http://www.nyse.com. This document shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. No offering of securities shall be made except by means of a prospectus meeting the requirements of Section 10 of the U.S. Securities Act of 1933, as amended. Not for distribution in or into Canada or Japan COMBINED OFFER ( OFFRE PUBLIQUE MIXTE ) together with a secondary EXCHANGE OFFER ( OFFRE PUBLIQUE DECHANGE ) and TENDER OFFER ( OFFRE PUBLIQUE DACHAT ) up to a total limit of 77.6% in shares of NYSE E
